DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions and Status of Claims
Applicant’s election of Group I, Claims 1-7 and 18-21, drawn to a 6xxx-series aluminum alloy forging stock material, is acknowledged. Claims 8-17 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, drawn to a method of manufacturing and a method of use for manufacturing, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2021. Claims 1-24 are pending with Claims 1-7 and 18-21 currently being considered in this office action.
Priority
Applicant’s claim to foreign priority in application No. EP16172448.9, filed June 1, 2016, is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities: “wherein it has a substantially unrecrystallized microstructure” should be “wherein the alloy has a substantially unrecrystallized microstructure”, or wherein the phrase comprises language similar to “the alloy”.  Appropriate correction is required.
Claim Interpretation
Examiner interprets the term ‘substantially unrecrystallized microstructure’ to mean wherein a microstructure is 85% or more unrecrystallized, as required by the special definition provided in the instant specification (see Pg. 4, lines 24-27).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki (previously cited, and cited by Applicant in IDS filed November 30, 2018, US 20100089503 A1).
Regarding Claim 1, Inagaki discloses a hot-rolled semi-finished (regarding the preamble limitation of “hot-rolled semi-finished”, this limitation is a product-by-process limitation; while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113) 6xxx-series aluminum alloy forging stock material (“aluminum alloy forging” Abstract; one ordinary skill in the art would appreciate that the alloy comprising the claimed composition would be a 6xxx series aluminum alloy – see Table below) having a thickness in the range of 2mm to 30mm (“thickness of 16 mm” [0112]; one of ordinary skill in the art would appreciate that this is the thickness of the alloys which comprise the compositions of Table 1 and the recrystallization ratios of Table 2 of Inagaki), comprising a substantially unrecrystallized microstructure and having a composition comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Of note, the examples described in the table above are individually anticipatory over claim 1 but have been provided in the interest of compact prosecution.
Inagaki discloses wherein impurities are V, Hf, B and hydrogen (see para. [0059]-[0063]). The compositions of Inagaki listed above do not comprise V, Hf nor B, and one of ordinary skill in the art would appreciate the alloys of these examples do not comprise these elements in detectable amounts, and therefore would be considered essentially 0% and read on the claimed limitations that each impurity <0.05% and the total impurities is <0.2%. One of ordinary skill in the art would also appreciate that the values of the hydrogen concentrations disclosed in Table 1 of Inagaki for each example composition are well within the claimed impurity ranges.

Regarding Claim 3, Inagaki discloses the composition applied to claim 1 above, and further discloses the composition comprising 0.50-0.70% Mn:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding Claim 4, Inagaki discloses the composition applied to claim 1 above, and further discloses the composition comprising 0.80-1.30% Si:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding Claim 5, Inagaki discloses the composition applied to claim 1 above, and further discloses the composition comprising 0.70-0.90% Mg:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



Regarding Claim 6, Inagaki discloses the composition applied to claim 1 above, and further discloses the composition comprising 0.06-0.18% Cr:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Regarding Claim 19, Inagaki discloses the composition applied to claim 1 above, and further discloses the composition comprising 0.70-0.85% Mg:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claim 1-7 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (previously cited, and cited by Applicant in IDS filed November 30, 2018, US 20100089503 A1).
Regarding Claims 1-7 and 18-21, Inagaki discloses a hot-rolled semi-finished 6xxx-series aluminum alloy forging stock material (“aluminum alloy forging” Abstract; regarding the preamble limitation of “hot-rolled semi-finished”, this limitation is a product-by-process limitation; while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113; furthermore, one of ordinary skill in the art would appreciate that a part which requires further processing steps after rolling, forging, solution treatment, tempering, etc., would be considered a ‘semi-finished’ part; “mechanical working, surface treatment or the like which is necessary for an automotive underbody part or the like may be performed appropriately…after the tempering treatment” [0103]; additionally, one ordinary skill in the art would appreciate that the alloy comprising the claimed composition would be a 6xxx series aluminum alloy – see Table A below) having a thickness in the range of 2mm to 30mm (“thickness of 16 mm” [0112]), and having a composition (Claims 1-7, 18-21) comprising:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
Table A: comparison of claimed composition ranges and those disclose by Inagaki.
Regarding the compositional ranges disclosed by Inagaki illustrated in Table A, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, see Table 1 of Inagaki wherein alloys A-G, K-U, and Z1 comprise compositions within the ranges of Claims 1, 4, and 6; alloys A-F, K-U and Z1 comprise compositions within the ranges of Claims 1, 5 and 19; and alloys C, E-G and Z1 comprise compositions within the ranges of Claims 1 and 3.
	Inagaki further discloses (Claim 1) wherein impurities are each <0.05% and total <0.2% (“V, Hf…inevitable impurities…adjusted to be less than 0.2% by mass” [0060]; “B is also an impurity…B is 300 ppm or below” [0061]; while Inagaki does not specifically disclose the exact impurity range of each and all impurities, it would have been obvious to one of ordinary skill in the art that the impurity level be as low as possible and within the ranges claimed in order to reduce contamination in the aluminum alloy; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Inagaki further discloses (Claim 1) a substantially unrecrystallized microstructure (“recrystallization ratio of the aluminum alloy is 20% or below” [0020]; see Table 2 of Inagaki, recrystallization ratios as low as 2% which reads on substantially unrecrystallized; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kamat (US 20120055591 A1): teaches a 6xxx aluminum alloy (para. [0104]) with a substantially unrecrystallized microstructure and wherein an unrecrystallized microstructure achieves improved properties (para. [0050] and [0069]).
Hori (US 20170073802 A1): teaches a similar 6xxx aluminum alloy (Abstract; par. [0002]) wherein unrecrystalized structure allows for Al alloy forgings comprising higher level strength, toughness and corrosion resistance (para. [0116]).
Tundal (US 20150129090 A1): discloses overlapping composition and a non-recrystallized, semi-finished material (Abstract; see Table 1 compositions).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731